DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,859,713.  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 1-30 are allowed over the prior art.  However, 35 USC 112(b) and double patenting rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0142488 discloses a trajectory tracking method for a mobile electronic device may include tracking a trajectory of the electronic device by using results of pose estimation using odometry and results of pose estimation using visual localization (VL) as camera pose information.
US 10,726,563 discloses a visual odometry device, including: an image sensor configured to provide a first image and a second image; a visual feature extractor configured to extract at least three visual features corresponding to each of the first image and the second image; and a position determiner, configured to determine a change of a position of the at least three visual features between the first image and the second image, and to determine a degree of translation of the visual odometry device based on the determined change of position.
US 2018/0188382 discloses techniques directed toward selecting GNSS measurements to greatly improve the position accuracy while keeping the complexity bounded.  Specifically, only subset of available GNSS measurements in a window of time is selected for outlier rejection and estimation algorithms, where GNSS measurements are selected such that corresponding measurement locations are spaced with at least a minimum distance.
US 10,371,530 discloses a method performed by an electronic device.  The method includes determining a predicted velocity relative to Earth corresponding to a first epoch using a camera and an inertial measurement unit (IMU).  The method also includes determining, using a Global Positioning System (GPS) receiver, a GPS velocity relative to Earth.  The method further includes determining a difference vector between the predicted velocity and the GPS velocity.  The method additionally includes refining a bias estimate and a scale factor estimate of IMU measurements proportional to the difference vector.  The method also includes refining a misalignment estimate between the camera and the IMU based on the difference vector.  The method further includes providing pose information based on the refined bias estimate, the refined scale factor, and the refined misalignment estimate.
US 10,324,195 discloses embodiments pertain to a method on a UE may comprise determining a first absolute position of the UE at a first time based on GNSS measurements from a set of satellites.  At a second time subsequent to the first time, the UE may determine a first estimate of displacement of the UE relative to the first absolute position using non-GNSS measurements.  Further, at the second time, the UE may also determine a second estimate of displacement relative to the first absolute position and/or a second absolute position of the UE based, in part, on: the GNSS carrier phase measurements at the first time from the set of satellites, and GNSS carrier phase measurements at the second time from a subset comprising two or more satellites of the set of satellites, and the first estimate of displacement of the UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646